DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00250-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DONALD E. SAVARD D/B/A
LIL-Q-WICK-E,§
	APPEAL FROM THE 
APPELLANT


V.§
	COUNTY COURT AT LAW OF

STATE FARM LLOYDS,
AS SUBROGEE OF JAMES WILLIAMS,
APPELLEE§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	Appellant has filed a Notice of Withdrawal of Notice of Appeal, and all other parties to the
appeal have been given notice of the filing.  The notice represents that the parties have reached an
agreement that disposes of all issues presented for appeal and requests that this appeal be dismissed. 
Because Appellant  has met the requirements of Tex. R. App. P. 42.1(a)(2), the appeal is dismissed. 
Costs of this appeal are assessed against Appellant.

Opinion delivered October 31, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)